Exhibit 10.2


FIRST AMENDMENT TO
SERVICES AGREEMENT


This First Amendment to Services Agreement (this “Amendment”) is between Vericel
Corporation (“Client”) and Dohmen Life Science Services, LLC (“DLSS”). This
Amendment is effective as of May 31, 2016 (the “Amendment Effective Date”).


Client and DLSS are parties to a Services Agreement dated April 5, 2016 (the
“Agreement”), under which Client appointed DLSS as its exclusive specialty
pharmacy provider of Carticel® effective July 1, 2016 and MACI (upon approval of
the Biologics License Application for MACI submitted by Client). The parties now
wish to amend the Agreement as follows:


1.
Defined Terms. Capitalized terms in this Amendment that are not defined in this
Amendment have the meanings given to them in the Agreement. If there is any
conflict between the Agreement and any provision of this Amendment, this
Amendment will control.



2.
Section 17 - Miscellaneous. Section 17 is hereby amended to add the following
subsection:



(g)
This contractor (Client) and subcontractor (DLSS) shall abide by the
requirements of 41 CFR §§ 60-1.4(a), 60-300.5(a) and 60-741.5(a). These
regulations prohibit discrimination against qualified individuals based on their
status as protected veterans or individuals with disabilities, and prohibit
discrimination against all individuals based on their race, color, religion,
sex, sexual orientation, gender identity or national origin. Moreover, these
regulations require that covered prime contractors and subcontractors take
affirmative action to employ and advance in employment individuals without
regard to race, color, religion, sex, sexual orientation, gender identity,
national origin, protected veteran status or disability.



3.
No Other Changes. This Amendment, together with the Agreement, constitutes the
entire agreement between the parties and supersedes all prior or contemporaneous
discussions, negotiations, representations, warranties, or agreements relating
to the subject matter hereof. All other terms and conditions contained in the
Agreement will remain in full force and effect. In the event of any conflict
between the Agreement and this Amendment, the terms of this Amendment shall
prevail, and the Agreement shall be deemed amended to incorporate the provisions
contained herein.



IN WITNESS WHEREOF, the parties hereto have executed this Amendment by their
duly authorized representatives as of the Amendment Effective Date.


DOHMEN LIFE SCIENCE SERVICES, LLC
VERICEL CORPORATION
By: s/ Marie E. Lamont
By: s/ Dominick C. Colangelo
Name: Marie E. Lamont
Name: Dominick C. Colangelo
Title: President, Patient Services
Title: Chief Executive Officer








